PER CURIAM.
In this property tax appeal both WCI-Westinghouse, Inc. (WCI), the taxpayer, and Edison Township (Edison), the taxing district, filed appeals from the original assessment. In the Tax Court the land value was stipulated and the issue was the value determination of the improvements. Judge Andrew concluded that neither party sustained the burden of proof to establish that the original assessment, affirmed by the County Tax Board with respect to Edison’s appeal, was incorrect and hence affirmed the total assessment.
Edison appealed, claiming the assessment was too low, and that in dismissing the complaint the Tax Court erred in finding that the subject property was not a special purpose property and in rejecting the reproduction cost approach to establish value. WCI cross-appealed, asserting that the assessed value was too high. It argues that the Tax Court judge should have ruled that the appropriate method for valuing the property was the market approach; that it was not necessary to quantify adjustments to arrive at a proper market data value; and that the taxpayer had submitted sufficient evidence to enable a determination of the true value of the improvements by the Tax Court by “reviewing the evidence practically and within realistic limits.”
We affirm substantially for the reasons set forth by Judge Andrew in his decision which is reported at 7 N.J. Tax 610 (Tax Ct.1985).